DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-4 are objected to because of the following informalities:  Claim 1 recites, a non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate “the method of”.  Appropriate correction is required. The correction, for example, mirror claim 5 which recites, “at least one processor, coupled to the memory, and operative by the computer executable instructions to facilitate “a method of:””
Claims 2-4 depend from claim 1 and recite, “The Medium of Claim 1 …” Appropriate correction, such as, “the non-transitory computer readable medium of Claim 1” is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dobak (US 20070293936 A1) in view of Spahn (US 20080137923 A1) and further view of Richardson (US 8311312 B1).
Regarding claim 1, Dobak discloses a non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate the method (Dobak [0009], “a computer-readable medium containing instructions for causing a computer to implement the above method”) of: 
generating a three-dimensional (3-D) model of an unstenosed geometry of a blood vessel responsive to a 3-D model of an actual geometry of the blood vessel (Dobak [0014], “For coronary vessels … three dimensional imaging can be used to create a three dimensional picture of the endoluminal arterial shape (exemplary 3-D model of an actual geometry of the blood vessel) … processed image (step 18) can be transferred … to create a three dimensional model of the … endoluminal shape” (generating a three-dimensional (3-D) model of an unstenosed geometry of a blood vessel from exemplary 3-D model of an actual geometry of the blood vessel)”);
embodying the stent according to the design for the stent (Dobak [0016], “Once a three dimensional model is created of the … endoluminal shape, a customized stent or wire scaffolding can be fabricated around the model (embodying a stent according to a design for the stent)”).
Dobak does not disclose
establishing a parametric description of a stent that can be expanded from a collapsed configuration to a final configuration that apposes the unstenosed geometry, wherein the parametric description includes parameters that characterize struts of the stent; 
developing a design for the stent by varying parameters of the parametric description responsive to a design heuristic that includes risk of stent strut breakage during a plastic deformation between the collapsed configuration and the final configuration.
However, Spahn discloses 
establishing a parametric description of a stent that can be expanded from a collapsed configuration to a final configuration that apposes the unstenosed geometry, wherein the parametric description includes parameters that characterize struts of the stent (Spahn [0021], “medical device to be delivered to a position within a patient … The model may include various geometric parameters associated with the medical device … the medical device is a stent. As such, the model may include the length, the width, the position of struts (parametric description includes parameters that characterize struts of the stent), type of material, and other parameters for either or both the non-expanded and the expanded stent (establishing a parametric description of a stent that can be expanded from a collapsed configuration to a final configuration that apposes the unstenosed geometry).”); 
developing a design for the stent by varying parameters of the parametric description (Spahn [0021], “medical device to be delivered to a position within a patient … The model may include various geometric parameters associated with the medical device … the medical device is a stent”; Spahn [0025], “Fitting the model to the actual device (developing a design for the stent) … The fit procedure may include rotating, translating, resizing, warping, and/or bending the model (varying parameters of the parametric description) medical device to get a best fit of the model to the actual image(s) … Exemplary fit procedures may include elastic registration techniques, registration techniques that use grid-based warp functions, non-rigid registration techniques that employ statistical deformation models, or other techniques.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dobak with Spahn to define parameters for designing stents based on the parameters. This would have been done to develop an accurate stents for patients.
Dobak in view of Spahn does not disclose
parametric description responsive to a design heuristic that includes risk of stent strut breakage during a plastic deformation between the collapsed configuration and the final configuration
However, Richardson discloses
parametric description responsive to a design heuristic that includes risk of stent strut breakage during a plastic deformation between the collapsed configuration and the final configuration (Richardson col. 16, l. 4, “to best ensure that when implanted (implantation, interpreted as reading on plastic deformation between the collapsed configuration and the final configuration) within a body no complications will arise as a result of the defect, e.g., broken strut (risk of stent strut breakage)”; col. , l. , “One may proscribe, for example, the following set of heuristics rules: … when bending causes a strut to extend beyond (risk of stent strut breakage) the abluminal stent surface by a predefined amount (heuristic that includes risk of stent strut breakage) … when a polymer (plastic) strand exceeds an allowable amount for a polymer strand”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dobak further with Richardson to generate heuristics for evaluating stent and strut integrity. This would have been done to ensure safety and prompt deployment of stents.
Claim 5 recites an apparatus which corresponds to the function performed by the non-transitory computer readable medium of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the apparatus of claim 5.
Additionally Dobak discloses 
a memory embodying computer executable instructions (Dobak [0009], “a computer-readable medium containing instructions for causing a computer to implement the above method”); and 
at least one processor, coupled to the memory, and operative by the computer executable instructions (Dobak [0009], “a computer-readable medium containing instructions for causing a computer (comprising a processor) to implement the above method”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Spahn and further view of Richardson and further view of Boyden et al (US 20080077265 A1).
Regarding claim 2, Dobak in view of Spahn and further view of Richardson discloses the medium of Claim 1 wherein Dobak discloses 3D printing of stents but does not disclose the computer executable instructions include instructions for controlling a 3-D printer to embody the stent.
However, Boyden, in an analogous field of endeavor discloses computer executable instructions include instructions for controlling a 3-D printer to embody the stent (Boyden [0278], “three-dimensional printing device instructions to a three-dimensional printing device (instructions for controlling a 3-D printer) in order to make a three-dimensional blood vessel sleeve (analogous to a stent)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dobak further with Boyden to incorporate instructions for 3D printers to 3D print stents. This would have been done to generate customized stents quickly and in an efficient manner. See for example, Boyden [0277], “rapid-prototyping”. 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Spahn and further view of Richardson and further view of Boyden et al (US 20080077265 A1).
Regarding claim 3, Dobak in view of Spahn and further view of Richardson discloses the medium of claim 1, but does not disclose wherein the computer executable instructions include instructions for: 
establishing a geometry of a mandrel for supporting the stent in the collapsed configuration; and 
embodying the mandrel according to the geometry of the mandrel.
However, Thapliyal discloses
the computer executable instructions include instructions (Thapliyal [0017], “transforming the digital data set into machining instructions”) for: 
establishing a geometry of a mandrel for supporting the stent in the collapsed configuration (Thapliyal [0017], “forming a mandrel using the machining instructions, wherein the mandrel has a shape that substantially matches the native valve (comprises an establishment of a geometry of a mandrel for supporting the stent in a collapsed configuration – so that the mandrel is correctly matched to a native valve.)”); and 
embodying the mandrel according to the geometry of the mandrel (Thapliyal [0017], “forming a mandrel using the machining instructions, wherein the mandrel has a shape that substantially matches the native valve (reads on establishing a geometry of a mandrel for supporting the stent in the collapsed configuration – so that the mandrel is correctly matched to a native valve.)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dobak further with Thapliyal to include a feature for designing and developing mandrels. This would have been done to ensure that stents are correctly shaped according to individual patients.
Claim 6 recites an apparatus which corresponds to the function performed by the non-transitory computer readable medium of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the apparatus of claim 6.
Regarding claim 4, Dobak in view of Spahn and further view of Richardson discloses the medium of claim 1 wherein but does not disclose the computer executable instructions include instructions for: 
establishing a geometry of a sleeve for facilitating crimping of the stent from the final configuration to the collapsed configuration; and 
embodying the sleeve according to the geometry of the sleeve.
However, Jung discloses
the computer executable instructions include instructions (Jung [0200], “embodiments disclosed herein, … as one or more programs running on one or more processors (e.g., as one or more programs running on one or more microprocessors)”) for: 
establishing a geometry of a sleeve for facilitating crimping of the stent from the final configuration to the collapsed configuration (Jung [0073], “to compressing sleeve 2312 … for a version of stent (crimping of the stent from the final configuration to the collapsed configuration)”; [0113], “configuring one or more lateral sleeves in a portion of the stent responsive to the parameter relating to the specific patient (establishing a geometry of a sleeve) (e.g. model implementer 563 generating stent model 2210 including sleeve 2231 and sleeve 2232 responsive to an angiographic reconstruction including site model 2200).”); and 
embodying the sleeve according to the geometry of the sleeve (Jung [0113], “configuring one or more lateral sleeves in a portion of the stent responsive to the parameter relating to the specific patient (establishing a geometry of a sleeve) (e.g. model implementer 563 generating … sleeve 2231 and sleeve 2232 (embodying the sleeve according to the geometry of the sleeve) responsive to an angiographic reconstruction including site model 2200).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dobak further with Jung to configure and generate a sleeve to be used with a stent. This would have been done to create a sleeve that would be used to deploy a stent properly in a manner that is customized for each specific patient.
Claim 7 recites an apparatus which corresponds to the function performed by the non-transitory computer readable medium of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the apparatus of claim 7. 
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616